Citation Nr: 0017832	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myopia, claimed as a 
residual of an inservice eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1994.  He was discharged under other than honorable 
conditions.  An administrative determination was made by VA 
that his service from September 1988 to January 1992 was 
honorable.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran does not have a disease of the eyes or 
chronic visual impairment or visual field disability other 
than refractive errors for which service connection may be 
established.

2.  No competent medical evidence or opinion has been 
presented which shows any relationship between the veterans 
currently diagnosed myopia and low astigmatism and his 
inservice right eye injury.


CONCLUSION OF LAW

The claim for service connection for myopia, as caused by 
inservice injury, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran incurred an eye disease or injury 
inservice, whether he currently has an eye disability, and 
whether there is a link provided by competent medical 
evidence between the current eye disability and the inservice 
injury or disease.

A review of the veteran's service medical records indicates 
that in June 1989 the veteran complained of a painful right 
eye and reported getting a foreign body in the eye.  The 
impression was corneal abrasion.  On March 14, 1990 he 
complained of pain in the right eye for two weeks.  No 
apparent etiology of the pain was found.  Glasses were 
prescribed on March 23, 1990.  On examination in October 1993 
vision was noted to be corrected to 20/20 bilaterally.  On 
separation examination in July 1994 the only defect noted was 
myopia corrected with lenses.  

The report of a private medical examination, dated in 
February 1996, shows the pupils were round and equal, and 
reacted briskly to both light and accomodation.  There was no 
nystagmus.  Extraocular motions were normal.  There were no 
complaints regarding an eye disability.  Private medical 
records, dated in January 1997, merely show the purchase of 
eyeglasses.  

The Board notes the veteran's testimony at his personal 
hearing, conducted in July 1997.  He stated that he first 
experienced decreased visual acuity following treatment for a 
corneal abrasion while on active duty.  He complained of 
crusting of his eye twice a week and pains of the eyes.  He 
attributed his myopia to the inservice corneal abrasion.

The report of an August 1997 VA examination, shows corrected 
vision of 20/20 bilaterally with impression of low 
astigmatism with ocular health within normal limits.  No 
residual signs from the previous corneal abrasion were noted.  

The Board notes the veteran's testimony at his travel board 
hearing, conducted in May 2000.  He essentially repeated his 
earlier assertions regarding a connection between his 
inservice eye injury and his currently diagnosed low 
astigmatism.  He further stated that private physicians have 
told him there is a relation between the current disorder and 
his inservice injury.

[N]early all astigmatism is congenital (where heredity is the 
only known factor), it may also occur as a residual of trauma 
and scarring of the cornea, or even from the weight of the 
upper eyelid resting upon the eyeball."  Browder v. Brown, 5 
Vet. App. 268, 272 (1993).  Myopia is "nearsightedness."  
Parker v. Derwinski, 1 Vet. App. 522, 523 (1991).  The Board 
notes that refractive error of the eyes is not a disease or 
injury within the meaning of applicable legislation 
pertaining to entitlement to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999); Parker v. Derwinski, 1 Vet. App. 
522, 523.  Although the veteran has testified that he 
believes that there is a relationship between the inservice 
eye injury and his current myopia and low astigmatism, no 
medical evidence has been presented to support this theory.  
There is therefore no nexus, or link, between the inservice 
disease or injury and the current disability provided by 
competent medical evidence.  In view of the absence of any 
evidence of residuals of inservice trauma superimposed on the 
veteran's myopia, and the lack of any competent medical 
evidence of a nexus his claim is not well grounded and must 
be denied.


ORDER

Entitlement to service connection for an eye disorder is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

